Citation Nr: 1702043	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome and strain currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1979 to January 1986 and from February 1996 to June 1999.  

The Board additionally notes there may be unverified periods of service between January 1986 and February 1996 based on the total active service noted in the June 1999 Certificate of Release or Discharge from Active Duty; however, any additional period has not been verified.  Nevertheless, this does not affect the Veteran's increased rating claims before the Board as service connection for the disabilities has already been established.  

This case comes before the Board of Veterans' Appeals (the Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that the Veteran stated that his knee disabilities had worsened since his October 2010 VA examination.  This statement is in the Veteran's November 2016 Appeals Brief.  Additionally, the Veteran's statements in his March 2012 Notice of Disagreement indicated the Veteran was experiencing symptoms that were not reported at the time of his October 2010 VA examination, including his knees locking and his right knee giving out.  The Veteran reported similar symptoms to his private physician in January and February 2012.  Given this allegation of worsening since the Veteran's last VA examination for this condition, the Board must remand for a contemporaneous VA medical examination.  

Additionally, during the pendency of the appeal and following the most recent VA examination in October 2010, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  In this case, while the October 2010 examination report was fully completed, there is no evidence that the examiner tested for pain in both active and passive motion.  As such, another examination to assess the current severity of the bilateral knee disability is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated private treatment records and VA records relevant to the Veteran's bilateral knee disabilities.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected bilateral knee disabilities.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the bilateral knee disabilities, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

3.  Thereafter, readjudicate the Veteran's claims.  If any determination is not fully favorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




